Order unanimously reversed on the law without costs, petition dismissed and designating petition validated. Memorandum: By order to show cause, petitioner sought to raise objections to respondents’ petitions in addition to those which she had filed with the Board of Elections. Respondents were not given adequate notice in petitioner’s moving papers of her intent to introduce new objections nor were they apprised of those objections until the Special Term proceeding resulting in their petitions being invalidated.
While it is within Special Term’s jurisdiction to hear new objections not previously filed with the Board of Elections, fundamental fairness requires that respondents have notice of the intent to produce such material, and of the specific objections being made so that they may adequately prepare a defense (Matter of Jones v Board of Elections, 122 AD2d 905; Matter of Belak v Rossi, 96 AD2d 1011, lv denied 60 NY2d 552; Matter of Starr v Board of Elections, 89 AD2d 978; Matter of Flowers v Wells, 57 AD2d 636). Respondents could not have prepared a defense or introduced evidence on their behalf without having this information before the return date in Special Term. (Appeal from order of Supreme Court, Erie County, Fudeman, J.—Election Law.) Present—Denman, J. P., Boomer, Balio and Davis, JJ. (Order entered Aug. 21, 1987.)